Exhibit 10.1

Amended and Restated H. B. Fuller

Company Annual and Long-Term

Incentive Plan

H. B. Fuller Company

Effective, December 6, 2007



--------------------------------------------------------------------------------

Contents

 

Article 1.    Establishment, Purpose, and Duration    1 Article 2.   
Definitions    1 Article 3.    Administration    3 Article 4.    Maximum Awards
   4 Article 5.    Eligibility and Participation    4 Article 6.    Performance
Unit/Stock Incentive Awards    4 Article 7.    Performance Measures    5 Article
8.    Covered Employee Incentive Pool    6 Article 9.    Beneficiary Designation
   6 Article 10.    Deferrals    7 Article 11.    Rights of Participants    7
Article 12.    Amendment, Modification, Suspension, and Termination    7 Article
13.    Withholding    7 Article 14.    Successors    8 Article 15.    General
Provisions    8



--------------------------------------------------------------------------------

Amended and Restated H. B. Fuller Company

Annual and Long-Term Incentive Plan

Article 1. Establishment, Purpose, and Duration

1.1 Establishment. H. B. Fuller Company, a Minnesota corporation (hereinafter
referred to as the “Company”), establishes an incentive compensation plan to be
known as the Amended and Restated H. B. Fuller Company Annual and Long-Term
Incentive Plan (hereinafter referred to as the “Plan”), as set forth in this
document.

The Plan permits the grant of Performance Unit Awards and Covered Employee
Annual Incentive Awards, and sets forth the conditions to qualify Stock
Incentive Awards granted under the H. B. Fuller Company Year 2000 Stock
Incentive Plan as Performance-Based Compensation.

The Plan shall become effective as of December 6, 2007 (the “Effective Date”)
and shall remain in effect as provided in Section 1.3 hereof.

1.2 Purpose of the Plan. The purpose of the Plan is to promote the short- and
long-term interests of the Company and its shareholders by strengthening the
Company’s ability to attract, motivate, and retain Employees of the Company upon
whose judgment, initiative, and efforts the financial success and growth of the
business of the Company largely depend.

1.3 Duration of the Plan. The Plan shall commence as of the Effective Date, as
described in Section 1.1 hereof, and shall remain in effect, subject to the
right of the Committee to amend or terminate the Plan at any time pursuant to
Article 12 hereof.

Article 2. Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized.

 

  2.1 “Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company, and (ii) any entity in
which the Company has a significant equity interest, as determined by the
Committee.

 

  2.2 “Award” means, individually or collectively, Performance Unit Awards and
Covered Employee Annual Incentive Awards granted under the Plan, and Stock
Incentive Awards granted under the H.B. Fuller Company Year 2000 Stock Incentive
Plan.

 

  2.3 “Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing an Award. Each Award Agreement shall be
subject to the applicable terms and conditions of the Plan and any other terms
and conditions (not inconsistent with the Plan) determined by the Committee.

 

  2.4 “Board” or “Board of Directors” means the Board of Directors of
the Company.

 

  2.5 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time.

 

1



--------------------------------------------------------------------------------

  2.6 “Committee” means the Compensation Committee or such other committee of
Directors designated by the Board to administer the Plan.

 

  2.7 “Company” means H. B. Fuller Company, a Minnesota corporation, and any
successor thereto as provided in Article 14 herein.

 

  2.8 “Covered Employee” means a Participant who is a “Covered Employee,” as
defined in Code Section 162(m) and the regulations promulgated under Code
Section 162(m), or any successor statute.

 

  2.9 “Covered Employee Annual Incentive Award” means an award granted to a
Covered Employee under the Plan evidencing the right to receive a cash payment
in any Plan Year, as described in Article 8 herein.

 

  2.10 “Director” means any individual who is a member of the Board of Directors
of the Company.

 

  2.11 “Employee” means any employee of the Company and/or its Affiliates.

 

  2.12 “Extraordinary Items” means extraordinary nonrecurring items as described
in Accounting Principles Board Opinion No. 30 and/or in management’s discussion
and analysis of financial condition and results of operations appearing in the
Company’s annual report to shareholders for the applicable year.

 

  2.13 “Operating Cash Flow” means net cash flow provided by operating
activities computed in accordance with generally accepted accounting principles
and reported in the Company’s annual report.

 

  2.14 “Operating Income” means gross profit less selling, administration, and
other expenses computed in accordance with generally accepted accounting
principles and reported in the Company’s annual report. Operating Income shall
be determined exclusive of the effects of Restructuring Programs.

 

  2.15 “Participant” means an Employee of the Company who has been selected to
receive an Award or whom has an outstanding Award granted under the Plan.

 

  2.16 “Performance-Based Compensation” means an Award that is qualified as
performance-based compensation under Code Section 162(m).

 

  2.17 “Performance Measures” means measures as described in Article 7, the
attainment of which may determine the degree of payout and/or vesting with
respect to Stock Incentive Awards or Performance Unit Awards.

 

  2.18 “Performance Period” means the period of time during which the
performance objectives must be met in order to determine the degree of payout
and/or vesting with respect to a Stock Incentive Award or a Performance Unit
Award.

 

2



--------------------------------------------------------------------------------

  2.19 “Performance Unit” means a unit granted under this Plan evidencing the
right to receive cash payment or payments at some future date or dates, as
described in Article 6 herein

 

  2.20 “Performance Unit Award” means an award of Performance Units granted to a
Participant under this Plan, as described in Article 6 herein.

 

  2.21 “Plan Year” means the Company’s fiscal year.

 

  2.22 “Restructuring Programs” means unusual and/or nonrecurring items of gain
or loss due to a plan of reorganization or restructuring.

 

  2.23 “Share” means a Share of common stock of the Company, $1.00 par value per
Share.

 

  2.24 “Stock Incentive Award” means an award that is granted pursuant to the
Amended and Restated H. B. Fuller Company Year 2000 Stock Incentive Plan and
that is qualified as Performance-Based Compensation.

Article 3. Administration

3.1 General. The Committee shall be responsible for administering the Plan. The
Committee may employ attorneys, consultants, accountants, and other persons, and
the Committee, the Company, and its officers and Directors shall be entitled to
rely upon the advice, opinions, or valuations of any such persons. All actions
taken and all interpretations and determinations made by the Committee shall be
final and binding upon the Participants, the Company, and all other interested
persons.

3.2 Authority of the Committee. Subject to the terms of this Plan and applicable
law, the Committee shall have full power and authority to: (i) determine when
Awards will be granted; (ii) select the Participants; (iii) determine the number
of Awards to be granted to each Participant under this Plan; (iv) determine the
terms and conditions of the Awards and the Award Agreements; (v) determine
whether the Performance Measures and other conditions to the payment of the
Awards have been met; (vi) determine whether payment of the Awards will be made
at the end of the Performance Period or deferred; (vii) determine whether Awards
or payment of Awards shall be reduced or eliminated; (viii) amend or waive the
terms and conditions of any Award Agreement; (ix) determine whether, to what
extent and under what circumstances Awards may be cancelled, forfeited, or
suspended; (x) interpret and administer this Plan and any instrument or
agreement relating to this Plan; (xi) establish, amend, suspend, or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of this Plan; and (xii) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of this Plan.

3.3 Delegation. The Committee may delegate to one or more of its members or to
one or more agents or advisors such administrative duties as it may deem
advisable, and the Committee or any person to whom it has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan. The
Committee may, by resolution, authorize one or more officers of the Company to
do one or both of the following: (a) designate Employees of the Company and/or
its Affiliates to be recipients of

 

3



--------------------------------------------------------------------------------

Awards; and (b) determine the size of the Award; provided, however, the
Committee shall not delegate such responsibilities to any such officer for
Awards granted to an Employee that is a Covered Employee.

Article 4. Maximum Awards

Unless and until the Committee determines that an Award to a Covered Employee
shall not be designed to qualify as Performance-Based Compensation, the
following limits (“Award Limits”) shall apply to grants of such Awards under
the Plan:

 

  (a) Stock Incentive Awards: The maximum aggregate amount payable to any one
Participant in any one Plan Year, pursuant to the terms of a Stock Incentive
Award or Awards (other than Options and Stock Appreciation Rights, which terms
are defined in, and a limit for which is provided in, the Amended and Restated
H.B. Fuller Company Year 2000 Stock Incentive Plan), shall not exceed three
hundred thousand (300,000) Shares, or an amount equal to the value of three
hundred thousand (300,000) Shares.

 

  (b) Performance Unit Awards: The maximum aggregate amount payable to any one
Participant in any one Plan Year, pursuant to the terms of a Performance Unit
Award or Awards, shall not exceed five million ($5,000,000) dollars.

 

  (c) Covered Employee Annual Incentive Award. The maximum aggregate amount
payable to any one Participant in any one Plan Year with respect to a Covered
Employee Annual Incentive Award shall be determined in accordance with Article
8.

Article 5. Eligibility and Participation

5.1 Eligibility. Individuals eligible to participate in this Plan include all
Employees of the Company.

5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
shall select from all eligible individuals, those to whom Awards shall be
granted and shall determine the nature and amount of each Award.

Article 6. Performance Unit/Stock Incentive Awards

6.1 Grant of Performance Unit/Stock Incentive Awards. Subject to the terms of
the Plan or the H. B. Fuller Company Year 2000 Stock Incentive Plan, as
applicable, Performance Unit Awards and/or Stock Incentive Awards may be granted
to Participants in such amounts and upon such terms, and at any time and from
time to time, as shall be determined by the Committee.

6.2 Value of Performance Unit/Stock Incentive Awards. The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the value and/or size of the Performance Unit Awards and
Stock Incentive Awards that will be paid out to, or vested in, the Participant.

6.3 Earning of Performance Unit/Stock Incentive Awards. After the applicable
Performance Period has ended, the value and/or size of the Performance Unit
Awards and Stock Incentive Awards earned by the Participant over the Performance
Period, shall be determined as a function of the extent to which
the corresponding performance goals have been achieved.

 

4



--------------------------------------------------------------------------------

6.4 Form and Timing of Payment of Performance Unit/Stock Incentive Awards.
Payment of earned Performance Unit Awards and Stock Incentive Awards shall be as
determined by the Committee and as evidenced in the applicable Award Agreement.
The Committee, in its sole discretion, may pay earned Performance Unit Awards in
cash and Stock Incentive Awards according to the terms of the H. B. Fuller
Company Year 2000 Stock Incentive Plan, equal to the value earned under the
applicable Award Agreement at the close of the applicable Performance Period.
The determination of the Committee with respect to the form of payout of such
Awards shall be set forth in the Award Agreement pertaining to the grant of the
Award.

6.5 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to retain the Performance Unit
Awards and/or Stock Incentive Awards following termination of the Participant’s
employment with the Company or its Affiliates, as the case may be. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Performance Unit or Stock Incentive Awards, and may reflect
distinctions based on the reasons for termination.

6.6 Nontransferability. Except as otherwise provided in a Participant’s Award
Agreement, Performance Unit Awards may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement, a Participant’s rights under the Plan shall be
exercisable during his or her lifetime only by such Participant.

Article 7. Performance Measures

Unless and until the Committee proposes for shareholder vote and the
shareholders approve a change in the general Performance Measures set forth in
this Article 7, the performance goals upon which the payment or vesting of an
Award to a Covered Employee (other than an Covered Employee Annual Incentive
Award awarded or credited pursuant to Article 8) that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures:

 

  (a) Earnings per share (EPS);

 

  (b) Return on equity (ROE);

 

 

(c)

Economic Value Added (EVA®);

 

  (d) Stock price;

 

  (e) Return on investment (ROI);

 

  (f) Return on invested capital (ROIC);

 

  (g) Return on assets (ROA);

 

  (h) Cash flow;

 

  (i) Pre-tax income;

 

  (j) Net revenue;

 

  (k) Return on sales (ROS);

 

  (l) Total shareholder return (TSR);

 

  (m) Value creation sum;

 

  (n) Return on Gross Investment (ROGI);

 

  (o) Total Business Return (TBR); and

 

  (p) Net Operating Income (NOI).

 

5



--------------------------------------------------------------------------------

Any Performance Measure(s) may be used to measure the performance of the Company
as a whole or any business unit of the Company or any combination thereof, as
the Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
any measured improvement (actual or relative) of any of the above Performance
Measures, as the Committee may deem appropriate. The Committee also has the
authority to provide for accelerated vesting of any Award based on the
achievement of performance goals pursuant to the Performance Measures specified
in this Article 7.

The Committee may provide in any such Award that any evaluation of performance
may include or exclude any of the following events that occurs during a
Performance Period: (a) asset write-downs, (b) litigation or claim judgments or
settlements, (c) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results, (d) any reorganization and
restructuring programs, (e) Extraordinary Items, (f) acquisitions or
divestitures, and (g) foreign exchange gains and losses. To the extent such
inclusions or exclusions affect Awards to Covered Employees, they shall be
prescribed at a time and in a form that meets the requirements of Code
Section 162(m) for deductibility.

Awards that are designed to qualify as Performance-Based Compensation, and that
are held by Covered Employees, may not be adjusted upward. The Committee shall
retain the discretion to adjust such Awards downward.

In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing Performance Measures without
obtaining shareholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining shareholder approval. In
addition, in the event that the Committee determines that it is advisable to
grant Awards that shall not qualify as Performance-Based Compensation, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m).

Article 8. Covered Employee Incentive Pool

The Committee may designate Covered Employees who are eligible to receive a
monetary payment in any Plan Year based on a percentage of an incentive pool
equal to the greater of: (i) five percent (5%) of the Company’s Operating Income
for the Plan Year, or (ii) five percent (5%) of the Company’s Operating Cash
Flow. The Committee shall allocate an incentive pool percentage to each
designated Covered Employee for each Plan Year. In no event may the incentive
pool percentage for any one Covered Employee exceed seventy-five percent
(75%) of the total pool.

As soon as possible after the determination of the incentive pool for a Plan
Year, the Committee shall calculate the Covered Employee’s allocated portion of
the incentive pool based upon the percentage established at the beginning of the
Plan Year. The Covered Employee’s incentive award then shall be determined by
the Committee based on the Covered Employee’s allocated portion of the incentive
pool subject to adjustment in the sole discretion of the Committee. In no event
may the portion of the incentive pool allocated to a Covered Employee be
increased in any way, including as a result of the reduction of any other
Covered Employee’s allocated portion.

Article 9. Beneficiary Designation

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid

 

6



--------------------------------------------------------------------------------

in case of his or her death before he or she receives any or all of such
benefit. Each such designation shall revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

Article 10. Deferrals

The Committee may permit or require a Participant to defer such Participant’s
receipt of an Award that would otherwise be due to such Participant by virtue of
the satisfaction of any requirements or performance goals with respect to Stock
Incentive Awards, Performance Unit Awards, and Covered Employee Annual Incentive
Awards. If any such deferral election is required or permitted, the terms of the
deferral shall comply with the requirements of Section 409A of the Code (to the
extent applicable), and shall be set forth in the Award Agreement pertaining to
the grant of the Award.

Article 11. Rights of Participants

11.1 Employment. Nothing in the Plan or an Award Agreement shall interfere with
or limit in any way the right of the Company and/or its Affiliates to terminate
any Participant’s employment at any time or for any reason not prohibited by
law, nor confer upon any Participant any right to continue his or her employment
for any specified period of time.

Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company and/or its Affiliates and, accordingly,
subject to Article 3 and Article 12, this Plan and the benefits hereunder may be
terminated at any time in the sole and exclusive discretion of the Committee
without giving rise to any liability on the part of the Company and/or its
Affiliates.

11.2 Participation. No individual shall have the right to be selected to receive
an Award under this Plan, or, having been so selected, to be selected to receive
a future Award.

Article 12. Amendment, Modification, Suspension, and Termination

12.1 Amendment, Modification, Suspension, and Termination. The Committee may, at
any time and from time to time, alter, amend, modify, suspend, or terminate the
Plan in whole or in part. No amendment of the Plan shall be made without
shareholder approval if shareholder approval is required by law, regulation, or
stock exchange rule.

12.2 Awards Previously Granted. Notwithstanding any other provision of the Plan
to the contrary, no termination, amendment, suspension, or modification of the
Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award.

Article 13. Withholding

13.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.

 

7



--------------------------------------------------------------------------------

13.2 Share Withholding. With respect to withholding required upon the
achievement of performance goals related to Stock Incentive Awards, the
Committee may permit the Participant subject to any restrictions or limitations
that the Committee, in its sole discretion deems appropriate, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having a fair market value on the date the tax is to be determined equal
to the minimum statutory total tax that could be imposed on the transaction.

Article 14. Successors

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

Article 15. General Provisions

15.1 Forfeiture Events. The Committee may specify in an Award Agreement that the
Participant’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events shall include, but
shall not be limited to, termination of employment for cause, violation of
material Company and/or Affiliate policies, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company and/or its Affiliates.

15.2 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

15.3 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

15.4 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

15.5 Securities Law Compliance. Transactions under this Plan are intended to
comply with all applicable securities laws. To the extent any provision of the
Plan or action by the Committee fails to so comply, it shall be deemed null and
void, to the extent permitted by law and deemed advisable by the Committee.

15.6 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company may make to aid it in
meeting its obligations under the Plan. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company and any
Participant, beneficiary, legal representative, or any other person. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid

 

8



--------------------------------------------------------------------------------

from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan. The Plan is not subject to
ERISA.

15.7 Retirement and Welfare Plans. The value of compensation paid under this
Plan will not be included as “compensation” for purposes of computing the
benefits payable to any Participant under the Company’s retirement plans (both
qualified and nonqualified) or welfare benefit plans unless such other plan
expressly provides that such compensation shall be taken into account in
computing a participant’s benefit.

15.8 Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the State of Minnesota, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under the Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of
Minnesota, to resolve any and all issues that may arise out of or relate to the
Plan or any related Award Agreement.

 

9